Crocker, J. delivered the opinion of the Court—Cope, C. J. concurring.
This is an action to compel the defendant to convey to the plaintiffs the undivided one-thirty-second pail of the mining claims and property of the Highland and Masonic Mining Company. The findings of the Court show, that on the seventeenth day of August, 1861, the plaintiffs furnished the defendant SI,610 to purchase said interest and pay the incidental expenses of the purchase, with the agreement that he was to make the purchase and take the conveyance of the property in his own name and hold it until the October meeting of the company, which he was to attend and vote this interest as the plaintiffs might direct; and that after that meeting he should at any time upon demand convey the property to the plaintiffs. The reason of this agreement was that it was supposed that the defendant could buy the property cheaper than the plaintiffs. The defendant made the purchase accordingly with the money, and after the October meeting they demanded a conveyance, which he refused to make. On these facts the Court below found for the plaintiffs, and rendered judgment that the defendant convey the legal title to said interest by a good and sufficient deed of conveyance to the plaintiffs, within thirty days from the entry of the decree, and in default thereof that S. B. Davidson, who was appointed a commissioner for that purpose, make, execute, and deliver the same, and for the costs of the plaintiffs. From this judgment the defendant appeals.
The law is well settled, that where one person pays the consideration money for the purchase of land, and the conveyance is made to another, the latter holds the title in trust for the person who pays the consideration. (2 Story’s Eq. Sec. 1201; Hidden v. Jordan, 21 Cal. 99; Simson v. Eckstein, supra, 580; Osborne v. Endicott, 6 Id. 153; Wells v. Robinson, 13 Id. 141.)
But the appellant contends that there being a special agreement between the parties, this constitutes an express trust, as contradis*579languished, from the implied or resulting trust, which arises by implication from the payment of the consideration money; and that such express trust is within the Statute of Frauds, and could not be proved by parol evidence, as was done in this case. Sec. 6 of the Statute of Frauds (Wood’s Dig. 106) provides, that no estate, interest, or trust in lands shall be created, granted, or assigned, unless by act or operation of law, or by deed or conveyance in writing; and Sec. 7 provides, that Sec. 6 shall not be construed to prevent any trust from arising or being extinguished by operation of law. The trust in this case arises purely by operation of law, and results from the acts and agreements of the parties. In such cases the trust need not be created by writing, or proved by written evidence, for it comes clearly within the exception of the statute. There was no agreement, in terms, that the defendant should hold the property in trust for the plaintiffs, which would seem to be necessary to create an express trust; but from the facts that the purchase was made with the money of the plaintiffs, and the conveyance made to the defendant, the law implies that the title thus conveyed is held in trust for the person furnishing the money, and thus the trust is created by operation of law. The fact that the defendant agreed by parol to do what the law would compel him to do—that is, hold the title subject to the rights of the plaintiffs, and convey to them upon demand after a certain time, makes the trust none the less a trust created by operation of law. Indeed, it is a question whether the statute does not apply alone to the sale of lands, as between grantor and grantee, and not to contracts like this for the purchase of land by one person for the benefit of another. The law is well settled that in cases like the present the trust can be proved by parol evidence. (Tiffany & Bullard’s Trusts and Trustees, 189-192, 486-489; Soggins v. Heard, 31 Miss. 426; Pritchard v. Wallace, 4 Sneed, 405; Osborne v. Endicott, 6 Cal. 149; Russ v. Mebius, 16 Id. 356; Lockwood v. Caulfield, 20 Id. 126; Hidden v. Jordan, 21 Id. 99.) The cases referred to by the appellant do not conflict with this principle. In Leggett v. Dubois (5 Paige, 117) the Court say: “A resulting trust is the mere creature of equity, as a resulting use is of law; and it cannot therefore arise where there is an express trust declared by the *580parties, and evidenced hy a written declaration of such express trust.” In Bellasis v. Compton (2 Vern. 294) the decision, substantially is, that a resulting trust may be proved by parol and also defeated by parol proof of an agreement to a different trust from that which would be implied by law; in other words, it sustains the well established principle that a resulting trust may be defeated as well as established by parol evidence. In Leman v. Whitley (4 Russell, 423) the circumstances are entirely different from the present, as it was an attempt by a grantor to show by parol evidence that his deed, absolute in form, was intended to be in tru^t for. .certain purposes, and does not, therefore, apply to the case before us.
The judgment is affirmed.